Exhibit 10.16

 

Bank and Company Cooperation Agreement

 

Pu Su Gong Jin No.: 2004015

 

Party A: Shanghai Pudong Development Bank Suzhou Branch

 

Party B: Multi-Fineline Electronix (Suzhou No. 2) Co. Ltd.

 

Party C: Multi-Fineline Electronix (Suzhou) Co., Ltd.

 

1. Party A shall provide a comprehensive credit extension of US$20 million to
Party B and Party C: the line for Party B shall be guaranteed by Multi-Fineline
Electronix (Suzhou) Co., Ltd., while the line for Party C shall be in the form
of credit. Within this line, the company may use the capital at its own
discretion, which may be in forms such as US dollar loans, RMB loans, banker’s
acceptance bill and establishment of import letter of credit.

 

2. Within the line as mentioned above, Party A shall provide to Party B and
Party C the prime lending rate in accordance with the capital conditions in the
market. Currently, the prime lending rate in the market for RMB is the state
rate of People’s Bank of China, and US dollar lending rate is LIBOR+0.75%. If
the actual interest rate drops below the interest rate as mentioned above due to
market changes, the lower interest rate shall be implemented.

 

3. Party A shall charge a 0.075% service fee for establishing an import letter
of credit for Party B and Party C; Party A shall charge a 0.05% service fee for
issuing a banker’s acceptance bill for Party B and Party C; Party A shall charge
a 0.05% service fee for T/T remittance by Party B and Party C through Party A,
and the maximum may not exceed RMB 500 yuan for a single transaction; the price
for foreign exchange settlement by Party B and Party C through Party A shall be
based on the purchasing price as announced by the bank on the day plus 0.10%,
and as for the purchase of foreign currency by Party B and Party C, the exchange
rate Party A offers shall be based on the selling price as announced by the bank
on the day minus 0.10%. The service charge shall be 0.1% for negotiable export
letter of credit. The cable charge shall be RMB 80 yuan for a single
transaction.

 

4. This line of credit extension shall be signed once a year, which shall be
operated under the name of working capital loan, so as to minimize financial
expenses, and as for the loans made, Party B may repay the loans in advance.

 

5. Party B and Party C promise that their assets will not be put as pledge to a
third party.

 

6. With the development of Party B and Party C and the second-stage expansion,
Party A promises that the line of working capital loan may be increased for
Party B and Party C in accordance with the production and marketing status of
the company.

 

7. Under the condition that Party A promises to satisfy the comprehensive
capital needs of the company, Party B and Party C shall place the major
settlement business in our bank.

 

8. Party A, Party B and Party C promise to treat this Agreement as commercial
secret. The Agreement has three identical original copies, and Party A, Party B
and Party C respectively hold one copy each.

 

[oval seal:] Multi-Fineline Electronix (Suzhou No. 2) Co. Ltd.

 



--------------------------------------------------------------------------------

Party A: (Signature and Seal)

 

[round seal:] Shanghai Pudong Development Bank Suzhou

 

Branch Corporate Finance Department

 

[illegible signature]

  Date: July 30, 2004

Party B: (Signature and Seal)

 

[oval seal: Multi-Fineline Electronix (Suzhou No. 2) Co. Ltd.]

 

[illegible signature]

  Date: July 30, 2004

Party C: (Signature and Seal)

 

[round seal: Multi-Fineline Electronix (Suzhou) Co., Ltd.]

 

[illegible signature]

  Date: July 30, 2004

 

[oval seal:] Multi-Fineline Electronix (Suzhou No. 2) Co. Ltd.

 